Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 01 July 2022. Claims 1, 3, 6-8, 10-11, 13, 16-18, and 20 have been amended. Claims 1-20 remain pending. 

Response to Arguments
4.	Applicant’s arguments, see pages 7-10, filed 01 July 2022, with respect to the rejection of claims 1-4 and 11-14 under Gu (Pub No. 2019/0324831) have been fully considered, but are moot in view of the new ground of rejection.  A new ground of rejection is hereby presented in view of Thampy (Pub No. 2019/0068627). 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (Pub No. 2019/0324831) in view of Thampy (Pub No. 2019/0068627).
Referring to the rejection of claim 1, Gu discloses a method for facilitating an event analysis system in a switch, comprising: 
determining, from a log entry in an event log of the switch, an event description associated with the switch, wherein the event description corresponds to an entry in a table in a switch configuration database of the switch, and wherein a respective database in the switch is a relational database; (See Gu, para. 39-41)
obtaining an event log segment, which is a portion of the event log, comprising a range of log entries associated with the log entry in the event log, wherein the event log segment corresponds to the event description; (See Gu, para. 39-41)
However, Gu et al. fail to explicitly disclose using a pattern recognition technique and a machine learning technique to determine a recovery action for mitigating an event.
Thampy discloses a system and method for cloud-based security monitoring using unsupervised pattern and deep learning.
Thampy discloses applying a pattern recognition technique on the event log segment based on information stored the entry in the switch configuration database to determine one or more patterns corresponding to an event associated with the event description; (See Thampy, para. 233, 250-260 and Fig. 12)
Thampy discloses and applying a machine learning technique to match the one or more patterns to a recovery action for mitigating the event. (See Thampy, para. 98-102)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to combine Gu’s system and method for online unsupervised event pattern extraction and holistic root cause analysis for distributed systems and Thampy’s system and method for cloud-based security monitoring using unsupervised pattern and deep learning modified by Marshall et al.’s method and system for online reorganization of databases.
Motivation for such an implementation would enable learning pattern recognition of user behavior and use the pattern to detect anomalous behavior within a network. (See Thampy, Abstract) 

Referring to the rejection of claims 2 and 12, (Gu modified by Thampy) discloses further comprising maintaining a number of recovery actions in an action database in the switch, wherein a respective recovery action corresponds to one or more patterns. (See Gu, 47-50, Thampy, 85 and 136)
The rationale for combining Gu in view of Thampy is the same as claim 1.

Referring to the rejection of claims 3 and 13, (Gu modified by Thampy) discloses further comprising applying the machine learning technique to the action database for matching the one or more patterns to the recovery action from the action database. (See Gu 40-41, Thampy, para. 255-256)
The rationale for combining Gu in view of Thampy is the same as claim 1.

Referring to the rejection of claims 4 and 14, (Gu modified by Thampy) discloses wherein the machine learning technique is a pre-trained model loaded on the switch. (See Gu 39-40, Thampy, para. 255 and 303)
The rationale for combining Gu in view of Thampy is the same as claim 1.

Referring to the rejection of claim 11, (Gu modified by Thampy) discloses a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for facilitating an event analysis system in a switch, the method comprising: 
determining, from a log entry in an event log of the switch, an event description associated with the switch, wherein the event description corresponds to an entry in a table in a switch configuration database of the switch, and wherein a respective database in the switch is a relational database; (See Gu, para. 39-41)
obtaining an event log segment, which is a portion of the event log, comprising a range of log entries associated with the log entry in the event log, wherein the event log segment corresponds to the event description; (See Gu, para. 39-41)
However, Gu et al. fail to explicitly disclose using a pattern recognition technique and a machine learning technique to determine a recovery action for mitigating an event.
Thampy discloses a system and method for cloud-based security monitoring using unsupervised pattern and deep learning.
Thampy discloses applying a pattern recognition technique on the event log segment based on information stored the entry in the switch configuration database to determine one or more patterns corresponding to an event associated with the event description; (See Thampy, para. 250-260 and Fig. 12)
Thampy discloses and applying a machine learning technique to match the one or more patterns to a recovery action for mitigating the event. (See Thampy, para. 98-102)
The rationale for combining Gu in view of Thampy is the same as claim 1.



8.	Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (Pub No. 2019/0324831) and Thampy (Pub No. 2019/0068627) in further view of Marshall et al. (Pub No. 2003/0135478).
Gu and Thampy discloses the invention as described above, however, the combination of Gu and Thampy fail to explicitly disclose a shadow database.
Marshall et al. discloses a method and system for online reorganization of databases.
Referring to the rejection of claims 5 and 15, (Gu and Thampy modified by Marshall et al.) discloses further comprising: evaluating the recovery action in a shadow database, wherein the shadow database is a copy of the switch configuration database and not used to determine configuration of the switch; (See Marshall et al., para. 124-125)
and determining whether the recovery action generates a conflict in the switch configuration database based on the evaluation. (See Marshall et al., para. 131 and 164 and 168)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to combine Gu’s and Thampy’s system and method for online unsupervised event pattern extraction and holistic root cause analysis for distributed systems and Marshall’s system and method for cloud-based security monitoring using unsupervised pattern and deep learning modified by Marshall et al.’s method and system for online reorganization of databases.
Motivation for such an implementation would enable capturing the database recovery actions within a shadow database for backup and/or recovery purposes to ensure the integrity of the new database. (See Marshall et al., para. 38 and 44)
Referring to the rejection of claims 6 and 16, (Gu and Thampy modified by Marshall et al.) discloses further comprising: determining whether the event corresponds to a critical issue; and in response to the event corresponds to a non-critical issue, executing the recovery action on the switch. (See Marshall et al., para. 124)
The rationale for combining Gu and Thampy in view of Marshall et al. is the same as claim 5.
Referring to the rejection of claims 7 and 17, (Gu and Thampy modified by Marshall et al.) discloses further comprising, in response to the event corresponding to a critical issue, obtaining a confirmation from a user prior to executing the recovery action. (See Marshall et al., para. 124)
The rationale for combining Gu and Thampy in view of Marshall et al. is the same as claim 5.

Referring to the rejection of claims 8 and 18, (Gu and Thampy modified by Marshall et al.) discloses further comprising: determining a set of feature groups of the switch, wherein a respective feature group includes one or more related features of the switch; (See Thampy, para. 94 and 253-255) and determining, based on monitoring of the set of feature groups, a trigger indicating the event, wherein the trigger is associated with a feature group related to the event. (See Thampy, para. 41-44, 213, and 217)
The rationale for combining Gu and Thampy in view of Marshall et al. is the same as claim 5.

Referring to the rejection of claims 9 and 19, (Gu and Thampy modified by Marshall et al.) discloses further comprising matching, using the pattern recognition technique, a set of patterns defined for the feature group with event descriptions in the event log segment. (See Thampy, para. 41, 250-251, and 269)
The rationale for combining Gu and Thampy in view of Marshall et al. is the same as claim 5.

Referring to the rejection of claims 10 and 20, (Gu and Thampy modified by Marshall et al.) discloses wherein the range of log entries comprises: a first range of log entries prior to the log entry; the log entry; and a second range of entries subsequent to the log entry. (See Gu, para. 39-41)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/           Examiner, Art Unit 2436                                                                                                                                                                                             
October 11, 2022

/SHEWAYE GELAGAY/           Supervisory Patent Examiner, Art Unit 2436